Citation Nr: 1209131	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  06-14 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 28, 1998, to February 4, 1999. 

This matter has come before the Board of Veterans' Appeals  (Board) on appeal from a November 2005 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in March 2007.  A transcript of the hearing is associated with the claims file. 

In a January 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand.  In a November 2010 Order, the Court granted the motion, vacated the January 2010 Board decision, and remanded the case to the Board for further appellate review. 

In February 2009 and in May 2011 the Board remanded this case for further development.  The development indicated therein has been accomplished as will be discussed further in the VCAA portion of this decision.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran does not have a current psychiatric disability that is related to active service.



CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by military service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in August 2005 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  An October 2009 letter explained what type of information and evidence was needed to establish a disability rating and effective date.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in the March 2006 communication, and the claim was thereafter readjudicated in October 2011.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO attempted to afford the Veteran medical inquiry in an effort to substantiate the claim.  However, the Veteran did not cooperate and report for the VA examination that was ordered by the May 2011 remand.  Rather, he was was a no-show for a July 2011 VA examination.  The Board notes that the AMC provided the Veteran with a letter during July 2011 indicating if he did not appear for the examination, his case would be based on the information currently of record, or even denied.  The letter instructed the Veteran to contact the medical facility as soon as possible if he could not keep the appointment or wanted it rescheduled.  Additionally, a notice letter dated July 2011 for the examination is also of record.  The Veteran was additionally provided a supplemental statement of the case in October 2011 which noting that he had missed his scheduled VA examination.  The Board observes that the duty to assist is a two-way street.  If a Veteran wishes help in determining their claim, he or she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board also notes that a December 2011 post-remand brief from the Veteran's representative acknowledged that he did not appear at a scheduled VA examination.  The Veteran's representative did not indicate any reason why the Veteran would have legitimately missed this appointment and did not request that the VA examination be rescheduled.

Additionally, as instructed in a Board remand in February 2009, the RO contacted the Veteran by letter dated in March 2009 to identify any treatment records relating to his depression claim and provide authorization for VA to request the medical records.  To date, no reply has been received.  The AMC contacted the Veteran by letter in May 2011 to obtain releases for medical records from Dr. S and Dr. R, pursuant to the May 2011 Board remand.  To date, no reply has been received concerning this inquiry.

Thus, the Board finds the RO has substantially complied with the requirements of the earlier remand as the ordered VA examination was afforded the Veteran and the Veteran has not submitted releases in order to obtain additional medical records, and the findings are as complete as the Veteran has allowed.  See Dymant v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service records.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2007 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and psychosis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Turning to the evidence of record, service treatment records are negative for any complaints, findings or diagnosis of an acquired psychiatric disorder.  In a medical history accompanying the Veteran's entrance examination in November 1998, he denied having or having had any psychiatric symptoms.  On examination, his psychiatric clinical evaluation was normal.  The proceedings of an Entrance Physical Standards Board (EPSBD) in January 1999 recommended that the Veteran be separated from the military based on plantar fasciitis bilaterally secondary to pes planus.  He had not completed basic training at the time of his discharge

Following discharge, the Veteran filed a claim of service connection for flat feet in February 1999.  He did not claim depression at that time. 

VA outpatient treatment records show that in July 1999, the Veteran, without prior psychiatric contact, sought VA treatment for complaints of depression.  He related that since he got out of the Army in January he had increasing anxiety, stress, and depression.  The Veteran reported that he was smoking ten joints a day and drank a lot.  He also indicated that  he had sold crack before entering service but did no other illicit drugs at the time of the examination.  His complaints centered on problems with his girlfriend, to include rumination concerning her activities and their relationship.  He had sex with her cousin and she was upset about that, which caused him anxiety.  The Veteran had suicidal thoughts on a daily basis; his concentration was severely impaired by his ruminations; and he heard voices in his head that sounded like himself but were "real hateful".  The provider reported that the Veteran's thought process was irrational but goal-directed and he was relevant to questions asked.  The provider opined that the voices that the Veteran heard in his head were pseudo rather than true hallucinations.

The examiner noted that given the quantity and frequency of drug consumption, a definitive Axis I diagnosis could not be made.  Consideration was given to adjustment disorder with disturbance of mood; major depression, single episode, moderate, with psychotic features (voices and delusional jealousy); delusional disorder; and paranoid schizophrenia.  The examiner thought the Veteran would need to be drug free for 6 months to a year before residual effects of the drug abuse could be excluded from his diagnosis.  The diagnoses shown on Axis I were Depression due to drug and alcohol abuse; rule out adjustment disorder with depressed mood; rule out major depression, single episode, moderate, with psychotic features; rule out delusional disorder; rule out paranoid schizophrenia; and rule out malingering. 

The Veteran had psychiatric counseling in August 1999.  He denied substance abuse at that time but a lab report from three days prior was positive for canabinoids.  The Veteran indicated that he was on medication for depression.

In November 2005, the Veteran expressed that he was having sleepless nights.

The Veteran testified at his March 2007 hearing that he became stressed from his VA treatment and was concerned about providing for himself and his child.  He thought that his depression was secondary to the pain he felt from his other disorders.  He described symptoms of depression as not being able to sleep at night because he was stressed out.  He was angry, had no friends and had problems.  The Veteran indicated that a private doctor had related the Veteran's depression to his pain symptoms.  He related that he had sent an opinion from one or two doctors regarding the depression to the VA RO in Little Rock the previous month. 
He further testified that he had been unable to work because of his foot pain ever since he received a medical discharge from service which was approximately eight years earlier, and contended that his situation would cause stress to anyone. 

At the outset, the Board notes that the Veteran's active service consisted of one month and seven days.  Thus, he is not entitled to the presumption for a chronic disability manifested within one year of service, to include psychosis.

As previously indicated, the service treatment records are negative for findings or diagnosis of a psychiatric disability.  The psychiatric clinical evaluation was normal on examination at entrance.   

Although the July 1999 VA psychiatric evaluation showed psychiatric complaints, a diagnosis of depression due to drug and alcohol abuse, and consideration of other psychiatric diagnoses, that evidence does not provide a link between any current psychiatric disability and service, nor is continuity since service shown.   Additionally, the Board notes that the Veteran indicated at that time that he had psychiatric symptomatology for which he was seeking treatment began since, not during, service.   

The Veteran contended during his March 2007 hearing testimony that his depression is secondary to his pain from his foot disorder.  He did not contend at that time that he had psychiatric problems that began during active service.  

The Board acknowledges that the November 2010 Joint Remand indicates that reasons and bases were not sufficient in the prior decision to disregard the Veteran's statements of continuous symptomatology.  However, there are no statements from the Veteran that he has had continuous symptomatology since service.  In fact, the July and August 1999 psychiatric treatment clearly indicates the Veteran contended psychiatric symptomatology began after active service.  At no point in the record has the Veteran actually indicated psychiatric problems during his one month and seven days of active service or any specific psychiatric symptomatology which he suffered from during that time period.

Additionally, the Board notes that there is no medical diagnosis of a psychiatric disorder in the record during the relevant period.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The Veteran does contend that his depression is due to the pain in his feet.  However, he is not presently service-connected for any claimed disorders; thus, a claim for a psychiatric disorder as secondary to a service-connected disorder is not for consideration.  38 C.F.R. § 3.310.

In sum, the Board concludes that the preponderance of the evidence is against entitlement to service connection for an acquired psychiatric disorder.  There is no evidence, lay or objective medical evidence, which supports a finding that the Veteran has an acquired psychiatric disorder which is related to active service.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for service connection for an acquired psychiatric disorder must be denied. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


